When a person stands charged with the offense of receiving stolen property, under section 7329 of the Code of 1907, it is incumbent upon the state to show, among other things, that he knew the property was stolen. Fulton v. State, 8 Ala. App. 257,62 So. 959, and cases there cited; Collins v. State, 33 Ala. 434, 73 Am. Dec. 426. Of course, guilty knowledge may be inferred from facts and circumstances, in the absence of proof of actual knowledge. Like most facts, it may be inferred from other sufficient facts and circumstances, and if certain specific facts existed, which would charge a reasonably prudent man with notice, the trial court would be authorized to instruct the jury that they would be warranted in finding that the defendant had knowledge that the goods were stolen; but the court would not be authorized, as was done in this case, in charging the jury that the state met the burden of proof of showing knowledge by showing facts that would lead an ordinarily prudent man to believe they were stolen. This, in effect, charged the jury that the defendant had knowledge that the goods were stolen, if the hypothesized circumstances existed, when it was for the jury to determine whether or not the state met the burden of showing knowledge by proof of said facts or circumstances. So much of said oral charge as was excepted to by the defendant was not only upon the effect of evidence, but invaded the province of the jury. Collins v. State, supra.
The Court of Appeals further declined to reverse the trial court as to this erroneous oral instruction, upon the idea that, if it was error, the same was cured by giving two written charges requested by the defendant. A mere misleading oral charge may sometimes be cured by an explanatory written one; but this court has heretofore held, and properly so, that an erroneous oral charge is not cured by giving a written charge which correctly covers the proposition erroneously stated in the oral charge, as the jury would not know which to heed or follow. Birmingham L.  P. Co. v. Seaborn, 168 Ala. 658,53 So. 241. Acts 1915, p. 815, does not apply to this point. It cures reversible error for refusing requested charges, when the proposition asserted is covered by given charges, or by the oral charge of the court, but does not apply to an erroneous oral charge of the court. Moreover, if the rule was as asserted by the Court of Appeals, charges A and B given for the defendant could not and did not correct the error in the oral charge. They merely set up the requisites of the offense, and what the state was required to prove, while the oral charge dealt with the effect of the evidence, and invaded the province of the jury by instructing them that the state met the burden as to defendant's knowledge upon proof of certain facts and circumstances, when it was for the jury to determine whether or not the state, by showing these facts and circumstances, met the burden of proof.
We agree with the holding of the Court of Appeals that it was essential for the defendant to show, or offer to show, in connection with the question to the witness Touart, that Pickens knew of the agreement between him and the solicitor whereby he, the said Pickens, was to receive some immunity in case he would testify as a witness upon the trial of the present defendant; but the Court of Appeals further held that the said agreement with Touart, the attorney of the witness Pickens, and the solicitor, was such a privileged communication as to forbid Touart from testifying as to the same. As to this, the Court of Appeals is in error. "A communication between an attorney and a person other than his client, or an agent of his client, is not privileged, although it may relate to the client's business." 40 Cyc. 2363; M.  M. R. R. Co. v. Yeates,67 Ala. 167; Kling v. Tunstall, 124 Ala. 272, 27 So. 420; White v. State, 86 Ala. 75, 5 So. 674. This rule is in no wise changed by section 3962 or 4012 of the Code of 1907.
The writ of certiorari is awarded, and the cause is reversed and remanded to the Court of Appeals for further consideration, in conformity with this opinion.
Reversed and remanded.
All the Justices concur. *Page 347